COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 THOMAS COMPTOIS,                              §              No. 08-16-00240-CR

                      Appellant,               §                Appeal from the

 v.                                            §               120th District Court

 THE STATE OF TEXAS,                           §            of El Paso County, Texas

                      State.                   §              (TC# 20150D05389)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until May 20, 2017. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Charles Louis Roberts, the Appellant’s attorney,

prepare the Appellant’s brief and forward the same to this Court on or before May 20, 2017.

       IT IS SO ORDERED this 24th day of April, 2017.

                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.